Title: John Quincy Adams to Louisa Catherine Johnson, 6 August 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague August 6. 1796.
          
          I have just received my lovely friend, your letters of the 24th: and 25th: of last month. I perceive by the former that my long letter of the 9th: had not reached you. I have hitherto written by vessels going directly from this Country to England, supposing that would be the shortest conveyance; but I believe after all the packet from Hamburg is the safest. I will in future write you by that way too. I readily believe your impatience to hear from me, for I have felt all the force of the same sentiment myself.— But never suffer an idea for a moment to enter your mind, that it is possible absence can erase your remembrance from my heart or weaken the affection it feels for you—No, my best friend; to you it is devoted; from you all its hopes of domestic happiness in this life are derived, and while it laments the absence to which we are at this moment condemned, it hopes it will not continue long, and rejoyces in the flattering anticipation that you will soon partake of all its pleasures, and alleviate all its cares.
          I am persuaded it will give you pleasure to know, that your letter of the 25th: was the first to announce me the new appointment with which I am honoured by the Government of the United States. Among many which came together, from my father, from my mother, from the American Secretary of State, from several other friends, In short from all whom I most love and revere on Earth, yours was of course the first to draw my attention and perusal, so that the official Letter itself giving me notice of the appointment, only confirmed the information which your’s had given me already.
          I have just received my lovely friend, your letters of the 24th: and 25th: of last month. I perceive by the former that my long letter of the 9th: had not reached you. I have hitherto written by vessels going directly from this Country to England, supposing that would be the shortest conveyance; but I believe after all the packet from Hamburg is the safest. I will in future write you by that way too. I readily believe your impatience to hear from me, for I have felt all the force of the same sentiment myself.— But never suffer an idea for a moment to enter your mind, that it is possible absence can erase your remembrance from my heart or weaken the affection it feels for you— No, my best friend; to you it is devoted; from you all its hopes of domestic happiness in this life are derived, and while it laments the absence to which we are at this moment condemned, it hopes it will not continue long, and rejoyces in the flattering anticipation that you will soon partake of all its pleasures, and alleviate all its cares.
          I am persuaded it will give you pleasure to know, that your letter of the 25th: was the first to announce me the new appointment with which I am honoured by the Government of the United States. Among many which came together, from my father, from my mother, from the American Secretary of State, from several other friends, in short from all whom I most love and revere on Earth, yours was of course the first to draw my attention and perusal, so that the official Letter itself giving me notice of the appointment, only confirmed the information which your’s had given me already.
          I shall write you soon again, but in order to ensure the conveyance by which I send this letter, I have only time to tell you now, that with the notice of my new destination, I am ordered to remain here in my present character, untill I shall receive further advices.

Certain circumstances make it probable that I shall not be directed to proceed on the new mission for several months to come, and I know not what my orders may be as to the course I am to take. At present I know not of any thing that will prevent me from taking London in my way; and as little as I like that place, I shall anxiously wish to see it once more for the sake of taking you as the companion for the remainder of the Journey or Voyage, and of my life.— I shall inform you as soon as possible, if my Instructions permit me to come to you, as I most ardently hope, and am inclined to believe they will, though it is probable as I observed before that I shall be still detained here untill the Winter or perhaps the Spring ensuing.
          I mention these circumstances to you in the most perfect and exclusive confidence.— Some People say the Ladies cannot keep secrets; but I am convinced the observation does not apply to you.— You will be sensible that when I communicate to you particulars of orders from my Government, I am justified only by the full conviction that it is for you alone that the information can be intended.
          Farewell my ever dear and amiable friend. I shall soon write you more at length: in the mean time remember me affectionately to your Pappa and Mamma, and Sisters, and be assured of the unceasing and unabating attachment of your friend.
          
            A.
          
        